Citation Nr: 1106467	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-06 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the Veteran's net worth is excessive for entitlement to 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2008 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefit sought on appeal.  

In his substantive appeal to the Board, received in February 
2009, the Veteran requested a travel board hearing.  In a letter 
to VA dated in September 2009, the Veteran withdrew his request 
for a personal hearing.  38 C.F.R. § 20.704(e).  

In January 2010, the Board remanded the matter for further 
development.  The Board instructed the RO to provide the Veteran 
with notice on how to substantiate his claim and to ask him to 
submit additional information regarding the market value of his 
property and the lien that he asserted had been placed on his 
property.  This was done in a March 2010 letter.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's January 2010 remand with regard to this appeal.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has approximately $212, 305 in net worth as of 
2007.  In addition, the Veteran and his wife's total monthly 
income is approximately $774 from Social Security and his monthly 
expenses are approximately $1606.

2.  It is reasonable that some portion of the Veteran's assets be 
consumed to pay for his maintenance.


CONCLUSION OF LAW

The corpus of the Veteran's estate precludes the payment of 
nonservice-connected pension benefits.  38 U.S.C.A.  §§ 1543, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.23, 3.102, 
3.159, 3.260, 3.622, 3.271-3.275 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in March 2010 with regard to the claim 
for service connection for non-service connected pension 
benefits.  The letter informed the Veteran of the information and 
evidence he needed to submit to substantiate his claim.  He was 
also instructed to complete forms in order to obtain additional 
information about his expenses.  Although the notice was provided 
after the initial adjudication of the Veteran's claim in February 
2008, the claim was subsequently readjudicated in a June 2010 
supplemental statement of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under the 
VCAA.  

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim.  All available 
information pertaining to the Veteran's income and expenses was 
reviewed by both the RO and the Board in connection with the 
claim.  Although the Veteran was asked to provide additional 
information about the value of his property and the lien he 
states was placed on his home in the March 2010 letter, the 
Veteran has not responded.  The Board also observes that the RO 
and the Veteran's representative had tried to contact him by 
phone in July 2010 but have been unable to do so.  Further, the 
Board notes that the March 2010 was not returned as 
undeliverable.  The Board concludes that the Veteran has been 
provided with a fair opportunity to respond to the requests for 
more information but has not done so.  Accordingly, the Board 
will make a decision based on the evidence of record.  38 C.F.R. 
§ 3.159(c)(1).

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
(statement of the case) and SSOC (supplemental statement of the 
case), which informed them of the laws and regulations relevant 
to his claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

The statutes and regulations provide that pension shall be denied 
or discontinued when the corpus of the estate is such that under 
all the circumstances, including consideration of annual income, 
it is reasonable that some part of the corpus of such estate be 
consumed for the Veteran's maintenance.  See 38 U.S.C.A. § 
1522(a) (West 2002); 38 C.F.R. § 3.274(a) (2010).

The terms "corpus of estate" and "net worth" mean the market 
value, less mortgages or other encumbrances, of all real and 
personal property owned by the claimant, except the claimant's 
dwelling (single family unit), including a reasonable lot area, 
and personal effects suitable to and consistent with the 
claimant's reasonable mode of life.  See 38 C.F.R. §§ 3.263(b), 
3.275(b) (2010).

In determining whether the estate should be used for the 
claimant's maintenance, factors to be considered include: whether 
the property can be readily converted into cash at no substantial 
sacrifice; life expectancy; the number of dependents; and, the 
potential rate of depletion, including spending due to unusual 
medical expenses.  See 38 C.F.R. § 3.275(d) (2010).

The considerations concerning net worth as an eligibility factor 
for pension, as set forth above, are necessary since it is 
inconsistent with the pension program to allow a claimant to 
collect a pension while simultaneously enjoying the benefit of a 
sizable estate.  There are no precise guidelines, however, which 
establish what size estate would preclude the payment of pension.

With the above criteria in mind, the relevant evidence is stated 
below.  In his April 2007 claim, the Veteran stated that he 
cannot work due to his heart, age, prostate disability, 
cataracts, and hearing loss.  He reported that he was a farmer 
and receives Social Security Administration (SSA) benefits.  He 
stated that he had $300 in cash, $430 from SSA, and that his 
wife, who has resided in a nursing home for the last four and a 
half years, receives $327.  He listed his health care expenses as 
$96 per month for his wife.  Information from the SSA reflects 
that the Veteran received $502 monthly in 2006, $513 monthly in 
2007, $543 monthly in 2008 and his wife received $255 monthly in 
2006, $261 monthly in 2007, $276 monthly in 2008.  The Board also 
observes that the SMI premium amounts of $93.50, $96.40, and 
$96.40 for both the Veteran and his spouse were paid by the 
state.  

In May 2007, the Veteran submitted Form 21-4165, pension claim 
questionnaire for farm income.  The Veteran reported gross 
receipts of $3,433 each year between 2006 and 2008.  His farm 
operating expenses totaled approximately $4,173.  He reported 
owning 80 acres, 50 acres of which were operated by him.  The 
Veteran reported that he planted soybeans on the 50 acres in 2006 
and 2007.  The Veteran did all of the work and did not rent any 
of his land.  

In August 2007, the Veteran submitted a Form 21-8049, request for 
details of expenses.  The Veteran reported that he contributed 
$2,000 per year to his dependent wife's support.  His monthly 
expenses totaled approximately $1510.  

In November 2007, the Veteran stated that he had never had his 
home appraised but estimated its market value at approximately 
$100,000.  He arrived at that figure by approximating $3,500 per 
acre, $65,000 for his home, and $17,500 for his garage and two 
barns that are on the surrounding 5 acres.  He stated that his 
total acreage was 89.23.  

A 2007 property tax bill reflects that taxable assessed value of 
the Veteran's house and 89.23 acres was $43,800.  

A February 2008 Form 21-5427 shows that the Veteran's net worth 
was $212, 305 from his 89.23 acre farm.  The Veteran and his 
wife's SSA benefits totaled $774 monthly ($513 + $261) and that 
their monthly expenses were $1,606.  The Veteran was 81 years old 
and had a life expectancy of 7.5 years.  It was determined based 
on the forgoing that he had a sizable net worth that needs to be 
used before pension can be paid.  After reviewing a November 2007 
document created by the RO, it appears that the Veteran's net 
worth was calculated by subtracting the value of five acres, the 
house, and garage and barns (($ 3, 500 x 5) + ($ 65, 000) + ($ 
17, 500) = $ 100, 000) from the value of the Veteran's total 
acreage ($ 3, 500 x 89.23 = $ 312, 305) for a total of $ 212, 
305.  

In February 2008, the Veteran submitted two Form 21-8049.  On 
one, he estimated his monthly expenses at approximately $786 and 
that he contributed $96 towards his wife's support.  He added 
that Medicaid covers the cost of his wife's nursing home care but 
that they have a lien on the property owned by the Veteran and 
his wife.  On the other, he estimated that he spent $96 monthly 
and $1200 yearly towards his wife's care.  His monthly expenses 
were estimated at approximately $1,330.  

In June 2006, he submitted another Form 21-4165 wherein he stated 
that he received $950 in gross receipts in 2007, $7,500 in 2008, 
and expected $7,000 in 2009.  His farm operating expenses were 
estimated to be $5,382.55 in 2007 and $9,222.55 in 2008.  The 
Board observes that neither the gross receipt value of his farm 
on either the May 2007 Form 21-4165 of $3,433 or the most recent 
value on his Form 21-4165 of $950 was used in calculating the 
Veteran's income.  

In the January 2009 statement of the case (SOC), the RO concluded 
that the Veteran's net worth was $212, 305.  The RO explained 
that this figure was arrived at by subtracting his expenses from 
his net worth (property tax bill and SSA).  The Veteran's net 
worth was determined to be excessive for pension purposes.  

In January 2010, the Board remanded to try to obtain additional 
information regarding the market value of the Veteran's property 
in light of the $43, 800 figure shown on the 2007 property tax 
bill.  Additionally, the Board sought additional information 
regarding the lien that the Veteran asserted had been placed on 
his property by Medicaid.  The Board observed that this lien 
could potentially be an encumbrance that should be subtracted 
from the market value of the Veteran's property.  38 C.F.R. 
§ 3.263(b).  However, the Veteran did not submit additional 
information pertaining to the market value of his property and 
lien.  Accordingly, the Board has no objective evidence on which 
to refute the figures used by the RO in arriving at the Veteran's 
net worth on the February 2008 Form 21-5427.  The Board observes 
that although the Veteran's property was assessed at $43,000 for 
tax purposes, there is no indication that this figure is equal to 
its fair market value.  Further, there is still no evidence of 
record besides the Veteran's own self report that Medicaid has a 
lien on his property.  Accordingly, the Board has no reason to 
question the figures arrived at by the RO.  

In reaching its determination as to whether the Veteran is 
entitled to non-service connected pension benefits, the Board 
must determine whether it is reasonable for a portion of his 
estate to be consumed to provide for his maintenance.  The Board 
notes that the net worth figure shows that he has assets totaling 
more than $212, 305.  Although his monthly expenses are greater 
than his monthly income, the corpus of his estate is substantial.  
The Board also finds it significant that the Veteran is able to 
rent part of his acreage for $7500, which is a factor for 
consideration in determining whether the estate should be used 
for the claimant's maintenance.  See 38 C.F.R. § 3.275(d) (2010).  
Although the Veteran's wife is in a nursing home at an estimated 
cost of $54,000 annually, that cost is paid by Medicaid.  
Consequently, based upon the current record, the Board finds that 
the Veteran's net worth is of sufficient size such that some 
portion of it should be consumed to defray the costs of his 
maintenance.  As previously noted, the purpose of VA pension, an 
income based program, is to provide beneficiaries with a minimum 
level of financial security.  It is not intended to protect 
financial assets or build up the estate for the benefit of heirs.  
Accordingly, the Board concludes that her net worth currently is 
a bar to the Veteran's receipt of non-service connected pension 
benefits.


ORDER

The Veteran's net worth is excessive for entitlement to 
nonservice-connected pension benefits, and therefore the appeal 
is denied.
____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


